Citation Nr: 0638806	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-22 739	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Legal entitlement to non-service-connected death pension 
benefits.

3.  Legal entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had served in the Philippine Commonwealth Army 
from December 15, 1941, to September 10, 1942, and from 
August 6, 1945, to January 3, 1946.  He was a prisoner of war 
from May 16, 1942, to September 10, 1942.  He died in May 
1972.

This appeal is from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
named above.

To complete the record in this case, the RO should obtain and 
place in the claims file a copy of the appellant's death 
certificate.

A November 2006 statement from the appellant's daughter seeks 
to substitute for the appellant as the claimant in the 
instant claim, or, alternatively, to claim benefits as the 
veteran's survivor.  That matter is referred to the RO for 
appropriate action.


FINDING OF FACT

On November 27, 2006, the Board received a declaration from 
the appellant's daughter that the appellant has died.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


